Case 1:20-cv-16188-RMB-KMW Document1 Filed 11/16/20 Page 1 of 9 PagelD: 1

O’BRIEN, BELLAND & BUSHINSKY, LLC
509 S. Lenola Road
Building 6
Moorestown, New Jersey 08057
(856) 795-2181
By: Steven J, Bushinsky, Esquire
W. Daniel Feehan, Esquire

Attorneys for Plaintiffs
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TRUSTEES OF INTERNATIONAL UNION

OF PAINTERS AND ALLIED TRADES

DISTRICT COUNCIL 711 HEALTH & ' Case No:

WELFARE FUND; TRUSTEES OF |

INTERNATIONAL UNION OF PAINTERS

AND ALLIED TRADES DISTRICT

COUNCIL 711 VACATION FUND; Civil Action
TRUSTEES OF PAINTERS DISTRICT !

COUNCIL 711 FINISHING TRADES

INSTITUTE; INTERNATIONAL UNION OF

PAINTERS AND ALLIED TRADES |

DISTRICT COUNCIL 711 HEALTH & ! COMPLAINT
WELFARE FUND; INTERNATIONAL !

UNION OF PAINTERS AND ALLIED

TRADES DISTRICT COUNCIL 711

VACATION FUND; PAINTERS DISTRICT

COUNCIL 711 FINISHING TRADES

INSTITUTE; AND INTERNATIONAL

UNION OF PAINTERS AND ALLIED

TRADES DISTRICT COUNCIL 711,

Plaintiffs,
Vv. !

MACY’S EAST, INC,;
Defendant. '

 
Case 1:20-cv-16188-RMB-KMW Document1 Filed 11/16/20 Page 2 of 9 PagelD: 2

Plaintiffs, by and through undersigned counsel, state as follows:
JURISDICTION AND VENUE

1. The jurisdiction of this Court is invoked pursuant to Sections
502(e)(1) and (f) and 515 of the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. §1132(e)(1) and (f) and §1145 respectively, and §301
of the Labor Management Relations Act (““LMRA”), and 29 U.S.C. §185; and 28
US.C. §1331.

2. This Court is one of proper venue pursuant to Section 502(e)(2) of
ERISA, 29 U.S.C. §1132(e)(2), and Section 301 of the LMRA, 29 U.S.C, §185
because the Trust Funds are administered in the State of New Jersey, and the
breach took place in New Jersey.

3. Acopy of this Complaint is being served on the Secretary of Labor and
the Secretary of the Treasury of the United States by certified mail in accordance
with 29 U.S.C. §1132(h).

PARTIES

4. Plaintiffs, Trustees of International Union of Painters and Allied Trades
District Council 711 Health & Welfare Fund (“Health Fund”) are the employer and
employee trustees of a labor-management trust fund organized and operated pursuant
to a Trust Agreement and Collective Bargaining Agreement(s) (“CBA”) in

accordance with Section 302(c)(5) of LMRA, 29 U.S.C. §186(c)(5). The Health

 

 
Case 1:20-cv-16188-RMB-KMW Document1 Filed 11/16/20 Page 3 of 9 PagelD: 3

Fund is an employee benefit plan within the meaning of Section 3(3) of ERISA, 29
U.S.C. §1002(3), and a multiemployer plan within the meaning of section 3(37) of
ERISA 29 U.S.C. §1002(37).

5. Plaintiffs, Trustees of International Union of Painters and Allied Trades
District Council 711 Vacation Fund (“Vacation Fund’’) are the employer and
employee trustees of a labor-management trust fund organized and operated pursuant
to a Trust Agreement and CBA(s) in accordance with section 302(c)(5) of LMRA, 29
U.S.C. §186(c)(5). The Vacation Fund is an employee benefit plan within the
meaning of section 3 (3) of ERISA, 29 U.S.C. §1002(3), and a multiemployer plan
within the meaning of section:3 (37) of ERISA 29 U.S.C. §1002(37).

6. Plaintiffs, Trustees of Painters District Council 711 Finishing Trades
Institute (“FTT’) are the employer and employee trustees of a labor-management trust
fund organized and operated pursuant to a Trust Agreement and CBA(s) in
accordance with section 302 (c)(5) of LMRA, 29 U.S.C. §186(c)(5). The FTT is an
employee benefit plan within the meaning of Section 3 (3) of ERISA, 29 U.S.C.
§1002(3), and a multiemployer plan within the meaning of Section 3 (37) of
ERISA 29 U.S.C. §1002(37).

7. Plaintiffs, International Union of Painters and Allied Trades District
Council 711 Health & Welfare Fund, International Union of Painters and Allied

Trades District Council 711 Vacation Fund; and Painters District Council 711

 

 
Case 1:20-cv-16188-RMB-KMW Document1 Filed 11/16/20 Page 4 of 9 PagelD: 4

Finishing Trades Institute (collectively “Funds”) maintain their principal place of
business at 27 Roland Ave, Suite 200, Mt. Laurel, New Jersey 08054.

8. The Funds are also the collecting agent for the National Finishing
Trades Institute of New Jersey (“N-FTI”), Industry Advancement Fund (“IAF”),
the Political Action Committee (“PAC”), Safety Training Recognition Awards
Program (“Stars”), and the Job Targeting Program (“Job Targeting”).

9. | The Funds are authorized to sue in their own names pursuant to
Section 502(d)(1) of ERISA, 29 U.S.C. §1132(d)(1).

10. The Trustees of the Funds are fiduciaries within the meaning of
Section 3(21) of ERISA, 29 U.S.C. §1002(21)(A).

11. The Funds bring this action on behalf of their Trustees, committee
members, participants and beneficiaries pursuant to Section 502 of ERISA, 29
U.S.C. §1132, and Section 301 of LMRA, 29 U.S.C. §185.

12. Plaintiff International Union of Painters and Allied Trades District
Council 711 (the “Union’) brings this action for dues check-offs and other
contributions owed pursuant to the CBA(s).

13. The Union is a labor organization within the meaning of Section 301
of the LMRA, 29 U.S.C. § 185, and Section 3(4) of ERISA, 29 U.S.C. § 1002(4),
and represents employces in an industry affecting commerce.

14. The Union maintains it principal place of business at 9 Fadem Road,
Case 1:20-cv-16188-RMB-KMW Document1 Filed 11/16/20 Page 5 of 9 PagelD: 5

Springfield, New Jersey 07081.

15. Defendant, Macy’s East, Inc. (“Macy’s”), is referred to as
"Defendant" or "Employer" and "Party in Interest" as defined in Sections 3(5) and
3(14) of ERISA, 29 U.S.C. §1002(5) and (14) respectively, and was or is an
employer in an industry affecting commerce within the meaning of Section 301 of
LMRA, 29 U.S.C. §185.

16. Upon information and belief, Defendant Macy’s maintained or
maintains its principal place of business at 7 West 7" Street, Cincinnati, Ohio
45202.

17. Defendant Macy’s conducted or conducts business in the State of New
Jersey.

COUNT ONE
Failure to Remit Contributions

18. The Funds incorporate the allegations in Paragraphs | through 17 of this
Complaint as if set forth herein in their entirety.

19. Atallrelevant times, Defendant Macy’s was party to or agreed to abide
by the terms and conditions of a CBA(s) with the Union or one or more local labor
unions or district councils affiliated with the Union.

20. The CBA provides that Defendant Macy’s must make specified

fringe benefit contributions to the Funds, and remit administrative dues as required

 
Case 1:20-cv-16188-RMB-KMW Document1 Filed 11/16/20 Page 6 of 9 PagelD: 6

by the CBA for Defendant Macy’s represented employees.

21. The foregoing CBA was executed by Defendant Macy’s.

22. Despite its contractual obligation, and though it reaped the benefit of
the labor provided by their employees, Defendant Macy’s failed to remit the
required contributions to the Funds for the benefit of its employees.

23. Defendant Macy’s failed to remit or has only remitted a portion of the
required contributions to the Funds for the benefit of its employees including, but not
limited to, the period of January 1, 2015 through December 31, 2017.

24. Payment of the delinquent contributions and penalties assessed against
Defendant Macy’s has been demanded by the Funds, but Defendant Macy’s has
refused to submit the required payments.

25. Such delinquencies constitute prohibited transactions under 29 U.S.C.
§1106(a)(1)(B).

26. Failure to pay the delinquencies enumerated in the CBA is violative of
29 U.S.C. §1145.

27. This action is brought by the fiduciaries of the Funds pursuant to Section
502(g)(2), 29 U.S.C. §1132(g)(2), and Section 515 of ERISA, 29 U.S.C. §1145,
pursuant to which this Court is directed to award all unpaid contributions, interest,
liquidated damages up to or exceeding twenty percent (20%), reasonable attorneys’

fees, court costs, and any other fees or relief which the Court deems appropriate.
Case 1:20-cv-16188-RMB-KMW Document1 Filed 11/16/20 Page 7 of 9 PagelD: 7

WHEREFORE, the Funds respectfully request the following relief:
(A) Order Defendant Macy’s to pay all contributions due and owing
to the Funds and the Union;
(B) Order Defendant Macy’s to pay interest on the delinquent
contributions as provided by 29 U.S.C. §1132(g); .
(C) Order Defendant Macy’s to pay liquidated damages as provided
by 29 U.S.C, §1132(g);
(D) Order Defendant Macy’s to pay a penalty of 20% of the unpaid
balance pursuant to the Funds’ Collection Policy;
(E) Order Defendant Macy’s to specifically perform all obligations
to the Funds under the CBA;
(F) Order Defendant Macy’s to pay the Funds’ reasonable attorneys’
fees incurred in the prosecution of this action as provided by 29 U.S.C. §1132(g);
and
(G) Order such other and further relief as this Court may deem
equitable, just and appropriate.
COUNT TWO
Failure to Remit Dues Check-Offs
28. Plaintiffs incorporate the allegations of Paragraphs | through 27 of

this Complaint as if set forth herein in their entirety.
Case 1:20-cv-16188-RMB-KMW Document1 Filed 11/16/20 Page 8 of 9 PagelD: 8

29. Defendant Macy’s is signatory to, or has assented to, the CBA with the
District Council 711 and employs Union members.
30. Defendant Macy’s failed to remit dues check-offs for the period
including, but not limited to, January 1, 2015 through December 31, 2017.
31. Defendant Macy’s violated the CBA by failing to remit dues check-
offs and other contributions to the Plaintiff Union.
32. Payment of the dues check-off amounts have been demanded by the
Plaintiff Union, but Defendant Macy’s has refused to submit the required payments.
WHEREFORE, Plaintiff Union respectfully requests that this Court:
(A) Order Defendant Macy’s to pay dues check-offs due and owing
to the Plaintiff Union; and
(B) Order such further legal, equitable or other relief as is Just and

proper.
Case 1:20-cv-16188-RMB-KMW Document1 Filed 11/16/20 Page 9 of 9 PagelD: 9

Respectfully submitted,
O’BRIEN, BELLAND & BUSHINSKY, LLC

Attorneys for Plaintiffs

on hit

W. Daniel Feehan, Esquire
Steven J. Bushinsky, Esquire

509 S. Lenola Road

Building 6

Moorestown, NJ 08057
856-795-218 1/Fax: 856-581-4214
dfeehan@obbblaw.com

Dated: November | (,, 2020

 
